Citation Nr: 1232860	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-14 383	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the knees as secondary to service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.

2.  Entitlement to service connection for gout, also as secondary to the 
service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  

3.  Entitlement to service connection for a back disorder, also claimed as secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from July to August 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Because they require further development before being decided on appeal, however, the Board is remanding the claims for service connection for gout and a back disorder, both of which are allegedly secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

Conversely, the Board is going ahead and deciding the claim for service connection for degenerative joint disease (i.e., arthritis) of the knees, which the Veteran also is alleging is secondary to his service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.


FINDING OF FACT

The degenerative joint disease of the Veteran's knees was not caused and is not being permanently exacerbated by his service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.



CONCLUSION OF LAW

The degenerative joint disease of his knees is not secondary to this 
service-connected disability, meaning not proximately due to, the result of, or aggravated by it.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations, as least as specifically concerning this particular claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim, including apprising him of the information and evidence he is responsible for providing versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to him in November 2008 and June 2009.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate this claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.  The earlier letter also addressed the basis of entitlement specifically claimed, namely, secondary service connection, and to this end provided an enclosure captioned:  "What the Evidence 
Must Show-Secondary Service Connection."  Thus, the Veteran has been apprised of what is specifically required to establish his entitlement to service connection on this particular basis (so not just on the premise that his claimed disability is directly or presumptively related to his military service).

Regarding the duty to assist him with this claim, the Board also is satisfied this obligation has been met, including in terms of obtaining all potentially relevant evidence concerning this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file.  He also was provided a VA compensation examination, including for a medical nexus opinion concerning the etiology of his claimed bilateral knee disorder and any potential relationship with his military service, such as, in particular, by way of his already service-connected foot disorders.   38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained is responsive to this determinative issue of causation and aggravation, so an additional examination and opinion are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examination of record is adequate as to the issue of entitlement to secondary service connection for bilateral knee disability, to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale for the opinion provided, which is where most of the probative value of an opinion is derived.  
See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination report is comprehensive and otherwise supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.


So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Secondary Service Connection

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement service connection for the degenerative joint disease of his knees is entirely predicated on the notion that it is secondary to his already 
service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  He is not alleging, and the evidence does not otherwise suggest, that the degenerative joint disease affecting his knees, instead, either was directly or presumptively incurred in service.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But that said, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).


Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case, the Veteran claims that his bilateral knee disorder is secondary to his service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  He has not presented any particular contentions, other than to state that he believes that his service-connected foot disabilities aggravate his knees.  While he is competent to report, for example, experiencing pain in his knees, his statements regarding whether his service-connected foot disabilities caused or aggravated his bilateral knee disability ultimately involve a medical, not lay, determination, thus rendering his opinion less probative than the opinion of the VA medical examiner that was charged with making this necessary determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the Veteran has not provided any explanation or assertion supporting his contention.  Thus, as the most probative medical evidence concerning this determinative issue of causation or aggravation is against his claim, not supportive of it, his claim must be denied.

The post-service records reflect a diagnosis of chondromalacia patella of the left knee in 1989, per a private medical report.  VA records show that in October and December 2005 the Veteran related that he had right knee pain.  In November 2007 he reported that he had twisted his right knee.  In 2008, he developed a Baker's cyst on his left knee.

In March 2009, he was afforded a VA compensation examination.  During that examination he indicated that he had experienced bilateral knee pain his whole life.  He also stated that he was unsure why he had knee pain, but wondered whether it was associated with the problems with his feet (so presumably referring to his service-connected disabilities).  Physical examination and X-rays were performed.  The diagnostic impression was bilateral tricompartmental knee osteoarthritis.  However, the examiner indicated the Veteran's service-connected foot disabilities did not result in or aggravate his bilateral knee arthritis.  Rather, concluded the examiner, the bilateral knee disorder was natural in its occurrence and associated with simple aging, deconditioning, and an intercurrent motorcycle accident since service.

Two opinions are required for secondary service connection claims:

1. Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a 
service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. 448; 38 C.F.R. § 3.310(b).


But in this particular case at hand, the examiner addressed both of these two possibilities for secondary service connection, finding that the bilateral knee disorder, including the osteoarthritis, was neither caused nor aggravated by the service-connected foot disabilities.  Health professionals are experts and presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The medical evidence is competent and does not support the claim that this current bilateral knee disability was caused or aggravated by the service-connected foot disabilities.  Indeed, to the contrary, the medical evidence specifically disputes this notion.  The Board assigns the most significant probative value to the VA compensation examiner's medical opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background information concerning the Veteran and all his prior medical evaluations or instances of treatment.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The probative value of this medical evidence outweighs the Veteran's unsubstantiated lay testimony in regards to this claimed relationship or correlation between his bilateral knee disability and 
service-connected foot disabilities because the VA compensation examiner has medical expertise, so specialized knowledge in the subject matter area at issue, and since as mentioned he reviewed the other records in the file, so had access to the complete and accurate medical history of the Veteran, and supported his conclusions with discussion of their underlying rationale.  While the Veteran is competent to report his knee pain and to posit this claimed cause-and-effect relationship or correlation between this knee pain and the service-connected disabilities affecting his feet, he is unable to provide a probative medical assessment on such a complex medical issue as is presented in this case.  In addition, the claimed secondary association is contradicted by the medical opinion of record.  The Board cannot afford his personal assertions greater probative value in light of these facts and circumstances.

Accordingly, service connection for degenerative joint disease of the knees as secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease is not warranted.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance is against the claim, so it must be denied.


ORDER

The claim for service connection for degenerative joint disease of the knees as secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease is denied.  


REMAND

Unfortunately, a remand is required concerning the remaining claims.  Although the Board sincerely regrets the additional delay that inevitably will result, this remand is necessary to ensure there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.

The March 2009 medical examination and opinion did not address the aggravation component with regards to these remaining claims for gout and low back disorders.  Further, while the Board realizes that gout was not objectively evident from a clinical standpoint, at least at the time of that examination, the nature of this disease is that it is often intermittent, and it was noted, so confirmed, in several prior VA outpatient records.

In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to satisfy the duty to assist because the condition was sometimes in remission and other times not so.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months at a time.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.

With regards to the low back disorder also claimed, although the Veteran examiner indicated that the examination was normal on the day of the examination, prior VA records confirm the Veteran had a disc protrusion at L5-S1.  It is unclear whether this problem actually had resolved by the time of his VA examination, as it was not addressed by the examiner.

The Veteran therefore should be afforded a new examination, particularly since the entire state and status of his low back was not addressed, to determine whether his gout (which is intermittent) and back disability (if still existing) are proximately due to, the result of, or aggravated by the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  

Finally, since the Veteran apparently continues to receive ongoing medical treatment at the local VA Medical Center (VAMC) in Milwaukee, his more recent records from this facility need to be obtained and considered.  38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated and maintained within VA's healthcare system and, therefore, deemed to be in VA's possession even if not physically in the file).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file copies of all updated clinical records, which are not already in the claims file, concerning the Veteran's evaluation and treatment at the local VAMC in Milwaukee.  

Since these records are in the custody of a Federal department or agency, namely, VA, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  This includes a complete copy of this decision and remand.  All indicated diagnostic testing and evaluation, including X-rays if determined necessary, should be performed.

The examiner should consider both the Veteran's gout (as an intermittent disorder) and claimed low back disability, including whether he has a disc protrusion at L5-S1, in addressing the current diagnoses.

Based on a review of the claims file and the examination findings, the examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any gout and low back disability shown to exists are proximately due to or the result of the service-connected disabilities affecting the Veteran's feet, namely, the pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.

As importantly, the examiner must also comment on the likelihood (very likely, as likely as not, or unlikely) that currently shown gout and low back disability are being chronically, meaning permanently, aggravated by the service-connected disabilities affecting the Veteran's feet, which, again, are the pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.

If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the gout and low back disability before the aggravation.

It is also essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

3.  Review the opinions to ensure they are responsive to the questions posed, that is, address both possible bases of entitlement to secondary service connection, causation and aggravation.  If they do not, then take corrective action.  38 C.F.R. § 4.2.


4.  Then readjudicate these remaining claims for gout and a low back disorder in light of all additional evidence.  If these claims continue to be denied, including on the basis of entitlement specifically alleged (secondary service connection), then send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


